DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species 1-3 and 5 (FIGS. 1-4, 6, and 8) in the reply filed on 1/14/2022 is acknowledged.
Claims 4, 13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-3 and 16 are objected to because of the following informalities:  
In claim 2 line 1, “claim 1, the adjustable” should be changed to --claim 1, wherein the adjustable--.
In claim 3 line 2, “caribiner” should be changed to --carabiner--.
In claim 16 line 3, “the belt member” should be changed to --the at least one belt member--.
In claim 16 line 4, “and belt” should be changed to --the at least one belt member--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the top end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the top end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0310811 (Bledsoe et al., hereinafter “Bledsoe”).
Regarding claim 1, Bledsoe discloses a harness belt system 10 for assisting in the performance of exercises (abstract, FIGS. 1-5), comprises: 
at least one belt member (first belt 15, second belt 20, third belt 30, and thigh straps 40,50 can be interpreted individually or collectively as a belt member - FIG. 1, paras 0021-0023); 
an adjustable belt clip or a hook and loop fastener 16,21,31,41,51 on at least one of two opposing ends of the at least one belt member (attachment means 16,21 can be a Velcro attachment between ends of first and second belts 15,20, respectively, and attachment means 31,41,51 can be a buckle attachment between ends of third belt 30 and thigh straps 40,50, respectively - paras 0020 and 0023, FIG. 1); 
a substantially V-shaped tether 45,55 (the first and second hip members 45,55 can each be interpreted as a substantially V-shaped tether - FIG. 1, para 0024; the first hip member 45 will be relied upon in the remainder of the Office action as being the substantially V-shaped tether) having at least two top ends 47a,48a coupled to separate portions 46A,46B of the at least one belt member and a bottom end 47b,48b (FIG. 1, para 0024); and 
wherein the harness belt system is configured when in use to have the bottom end 47b,48b of the substantially V-shaped tether 45 tethered to a stationary object (para 0030) to have the at least one belt member in a closed position for placement of the at least one belt member on bent legs over a front of a user's thigh or behind the user's thigh or on a user's calves (thigh supports 40,50 are placed around front and back said of the user’s thigh - FIG. 1).

Regarding claim 3, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein the system further comprises a caribiner attached at the bottom end of the substantially V-shaped tether (a carabiner is shown connected to the D-ring 49 located at the bottom end 47b,48b of the tether as shown in FIG. 5).
Regarding claim 8, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein the at least one belt member comprise a first belt 50 arranged and configured for strapping around a left leg and a second belt 40 arranged and configured for strapping around a right leg (FIG. 1).
Regarding claim 9, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein the substantially V-shaped tether 45 is coupled to the belt member by looping the top ends 47a,48a of the tether onto separate portions 46A,46B of the belt member or hooking the top ends of the tether onto separate portions of the belt member or by braiding the top ends of the tether into separate portions of the belt member (the ends 47a,48a of the first hip member 45 are looped onto D-rings at the first and second locations 46A,46B, respectively, of the first belt - FIG. 1, para 0024).
Regarding claim 10, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein the substantially V-shaped tether 45 is coupled to the belt member by using rings at locations 46A,46B (FIG. 1).
Regarding claim 11, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein the belt member is made of materials selected from plastic, vinyl, metal, leather, webbing, cloth, or any combination thereof (nylon webbing - para 0020).
Regarding claim 12, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein the system further comprises an extension to the tether made from the same .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe.
Regarding claim 5, Bledsoe teaches the harness belt system of claim 1, and further discloses wherein each of the top ends 47a,48a of the substantially V-shaped tether 45 couples to the belt member at an angle (FIG. 1).
However, Bledsoe does not explicitly disclose the angle ranges from 22 degrees to 89 degrees.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Bledsoe to have an angle ranging from 22 degrees to 89 degrees between the top ends of the tether and the belt member since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claims 15 and 17, Bledsoe discloses a harness belt system 10 for assisting in the performance of exercises (abstract, FIGS. 1-5), comprises: 
at least one belt member (first belt 15, second belt 20, third belt 30, and thigh straps 40,50 can be interpreted individually or collectively as a belt member - FIG. 1, paras 0021-0023); 
an adjustable belt clip 31,41,51 on at least one of two opposing ends of the at least one belt member (attachment means 31,41,51 can be a buckle attachment between ends of third belt 30 and thigh straps 40,50, respectively - paras 0020 and 0023, FIG. 1); 
a substantially V-shaped tether 45,55 (the first and second hip members 45,55 can each be interpreted as a substantially V-shaped tether - FIG. 1, para 0024; the first hip member 45 will be relied upon in the remainder of the Office action as being the substantially V-shaped tether) having at least a top portion 47a,48a coupled to locations 46A,46B of the at least one belt member and a bottom end 47b,48b (FIG. 1, para 0024); and 
wherein the top end 47a,48a of the substantially V-shaped tether 45 couples to the at least one belt member and forms at least an angle with the at least one belt member (FIG. 1). 
However, Bledsoe does not explicitly disclose the angle ranges from 91 degrees to 158 degrees (as in claim 15) or more specifically from 91 degrees to 120 degrees (as in claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Bledsoe to have an angle ranging from 91 
Regarding claim 16, Bledsoe teaches the harness belt system of claim 15, and further discloses wherein the system is configured when in use to have the bottom end 47b,48b of the substantially V-shaped tether 45 tethered to a stationary object (para 0030) to have the belt member in a closed position for placement of the adjustable belt clip and belt on bent legs over a front of a user's thigh or behind the user's thigh or on a user's calves (thigh supports 40,50 are placed around front and back said of the user’s thigh - FIG. 1).
Regarding claim 19, Bledsoe teaches the harness belt system of claim 15, and further discloses wherein the at least one belt member comprise a first belt 50 arranged and configured for strapping around a left leg and a second belt 40 arranged and configured for strapping around a right leg (FIG. 1).
Regarding claim 20, Bledsoe discloses a harness belt system 10 for assisting in the performance of sit-up (abstract, FIGS. 1-5), comprises: 
a belt member (first belt 15, second belt 20, third belt 30, and thigh straps 40,50 can be interpreted individually or collectively as a belt member - FIG. 1, paras 0021-0023); 
a size adjustable belt clip 31,41,51 on at least one of two opposing ends of the belt member that allows for adjustments in the length of the belt member (attachment means 
a substantially V-shaped tether 45,55 or inverted triangular shaped tether (the first and second hip members 45,55 can each be interpreted as a substantially V-shaped tether - FIG. 1, para 0024; the first hip member 45 will be relied upon in the remainder of the Office action as being the substantially V-shaped tether) having at least a top portion 47a,48a attached to locations 46A,46B of the belt member and a bottom end 47b,48b (FIG. 1, para 0024); and 
wherein the top end 47a,48a of the substantially V-shaped tether 45 attaches to the belt member and forms at least an angle with the belt member (FIG. 1). 
However, Bledsoe does not explicitly disclose the angle ranges from 91 degrees to 158 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Bledsoe to have an angle ranging from 91 degrees to 158 degrees between the top end of the tether and the belt member since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Bledsoe would not operate differently with the claimed range of angles and the system would function appropriately with an angle within the claimed range of angles. Further, applicant places no criticality on the range claimed, indicating simply that the angle can be within such a range (specification, para [00025]). 

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe in view of US 2018/0193686 (Adeeko, JR.).
Regarding claims 6-7, Bledsoe teaches the harness belt system of claim 1, but Bledsoe does not explicitly disclose the substantially V-shaped tether is coupled to the belt member by sewing the top ends of the tether to separate portions of the belt member (as in claim 6) or by riveting the top ends of the tether to separate portions of the belt member (as in claim 7).
Adeeko, JR. teaches fastening means between straps 20 and a belt 16 to be permanent such as with rivets or sewing (para 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bledsoe’s system to have the tether coupled to the belt member by sewing or riveting as taught by Adeeko, JR. in order to provide a stronger connection between the tether and belt member.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784